Case 1:20-cv-00139-GNS-HBB Document 26 Filed 02/23/21 Page 1 of 4 PageID #: 271




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:20-CV-00139-GNS-HBB


 KYLE STEPHENSON, et. al.                                                              PLAINTIFFS


 v.


 SEEDBACH AND COMPANY, LLC, et al.                                                   DEFENDANTS


                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court upon Plaintiffs’ Motion to Remand (DN 9). This matter is

 ripe for adjudication. For the reasons outlined below, the motion is GRANTED.

                                      I.     BACKGROUND

        Plaintiffs Kyle Stephenson and Madeline Stephenson (“Plaintiffs”) filed their First

 Amended Complaint against Tri-County Electric Membership Corporation and Seelbach and

 Company, LLC (“Defendants”) on August 5, 2020, in the Cumberland (Kentucky) Circuit Court.

 (Am. Compl. 1, DN 1-1). Plaintiffs bring an action for trespass, negligence, and conversion against

 Defendants, who allegedly entered onto their property without permission or consent and cut down

 22 black walnut trees. (Am. Compl. ¶¶ 3-9). Plaintiffs argue that Defendants had no legal right

 to enter their property and cut down the trees. (Am. Compl. ¶¶ 11-12). Plaintiffs request damages

 for: (1) financial loss equaling the value of the trees; (2) depreciation of value in their property;

 and (3) the cost of restoring the land. (Am. Compl. ¶ 9).

        Defendants removed this case to this Court on August 8, 2020. (Notice Removal DN 1).

 Defendants argue this Court has original jurisdiction under 28 U.S.C. § 1332(a) because there is

 complete diversity of citizenship and the amount in controversy exceeds $75,000. (Notice
Case 1:20-cv-00139-GNS-HBB Document 26 Filed 02/23/21 Page 2 of 4 PageID #: 272




 Removal 2). Following removal, Plaintiffs moved to remand the case to state court and stipulated

 that the amount in controversy does not exceed $75,000. No party has filed a response, and the

 motion is ripe for adjudication.

                                 II.    STANDARD OF REVIEW

        This Court has jurisdiction over “any civil action brought in a State court of which the

 district courts of the United States have original jurisdiction” that is “removed by the defendant or

 the defendants, to the district court of the United States for the district and division embracing the

 place where such action is pending.” 28 U.S.C. § 1441(a). This Court has “original jurisdiction

 of all civil actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

 of interest and costs, and is between . . . the citizens of different States.” 28 U.S.C. § 1332(a)(1).

        The subject matter jurisdiction of a case is determined at the time of removal. See Rogers

 v. Wal-Mart Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000). The defendants removing the case

 bear the burden of proving that the jurisdictional amount-in-controversy requirement is met. See

 Everett v. Verizon Wireless, Inc., 460 F.3d 818, 822 (6th Cir. 2006) (citation omitted).

                                        III.    DISCUSSION

        Plaintiffs do not contest that complete diversity exists between the parties, but assert that

 subject matter jurisdiction is lacking because the amount in controversy does not exceed $75,000.

 (Pl.’s Mem. Supp. Mot. Remand 2, DN 9-1). Thus, the question is whether Defendants have

 satisfied their burden to show the amount in controversy is greater than $75,000.

        Plaintiffs stipulate their claim for damages does not exceed $75,000 and that they will not

 “seek or accept any award exceeding $75,000 . . . .” (Pl.’s Mem. Supp. Mot. Remand 2). “The

 Sixth Circuit has held that a post-removal stipulation reducing the amount in controversy to below

 the jurisdictional limit does not require remand to state court.” King v. Trader Joe’s E., Inc., No.



                                                   2
Case 1:20-cv-00139-GNS-HBB Document 26 Filed 02/23/21 Page 3 of 4 PageID #: 273




 3:20-CV-326-RGJ, 2020 WL 8184423, at *1 (W.D. Ky. Nov. 16, 2020) (citing Rogers, 230 F.3d

 at 872) (internal quotation marks omitted). Courts in this District have generally disfavored

 allowing plaintiffs to reduce the amount in controversy by stipulation post-removal because it

 makes it possible for the plaintiff to unfairly manipulate the proceeding by switching jurisdictions.

 Id. (citations omitted).

         However, “courts in this District have also recognized that while a plaintiff may not reduce

 or change the demand by stipulation, they may clarify the amount at issue in the complaint.” Id.

 at *2 (citing Jenkins v. Delta Air Lines, Inc., 3:18-CV-244-CRS, 2018 WL 6728571, at *3 (W.D.

 Ky. Dec. 21, 2018)). As this Court has stated with respect to 28 U.S.C. § 1446 and the effect of

 stipulations:

         [W]here a state prevents a plaintiff from pleading a specific amount of damages–as
         is the case in Kentucky–and the plaintiff provides specific information about the
         amount in controversy for the first time in a stipulation, this district court considers
         such stipulations as a clarification of the amount in controversy rather than a
         reduction of such. Accordingly, this Court has recognized that a plaintiff may
         stipulate that it neither seeks, nor will accept, damages in an amount exceeding
         $75,000, and that such a stipulation will destroy the amount-in-controversy
         requirement for diversity jurisdiction. Still, “only where that clarifying stipulation
         is unequivocal will it limit the amount of recoverable damages and warrant
         remand.”

 Martin v. UPS Supply Chain Sols., No. 3:14-CV-00342-TBR, 2015 WL 691557, at *4 (W.D. Ky.

 Feb. 18, 2015) (internal citations omitted) (citation omitted).

         Nowhere in the Complaint or Amended Complaint do Plaintiffs specifically state the

 amount of damages they are seeking, which is consistent with the requirements for practice in

 Kentucky courts. See Ky. R. Civ. P. 8.01(2) (“An any action for unliquidated damages the prayer

 for damages in any pleading shall not recite any sum as alleged damages other than an allegation

 that damages are in excess of any minimum dollar amount necessary to establish the jurisdiction

 of the court . . . .”). Thus, Plaintiffs’ stipulation that they will neither seek nor accept damages in

                                                    3
Case 1:20-cv-00139-GNS-HBB Document 26 Filed 02/23/21 Page 4 of 4 PageID #: 274




 excess of $75,000 is an unequivocal clarification that destroys the amount-in-controversy

 requirement. See Martin, 2015 WL 691557, at *4; see also King, 2020 WL 8184423, at *2

 (“[L]anguage that the plaintiff will neither seek nor accept an amount which exceeds $75,000 has

 been repeatedly found to be unequivocal by Kentucky federal courts.               Such unequivocal

 stipulations leave the plaintiff no room to escape the bounds of its restrictions and as such, are

 binding and conclusive.” (internal quotation marks omitted) (citations omitted)).

        Because Plaintiffs’ stipulation is an unequivocal clarification of the amount in controversy,

 the threshold requirement of $75,000 specified in 28 U.S.C. § 1332(a) is not met. Therefore, the

 Court lacks jurisdiction over this matter, and the case must be remanded.

                                      IV.     CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiffs’ Motion for

 Remand (DN 9) is GRANTED, and this matter is remanded to Cumberland Circuit Court. The

 Clerk shall strike this matter from the active docket.




                                                                    February 23, 2021


 cc:    counsel of record
        Clerk, Cumberland Circuit Court (Civil Action No. 20-CI-00038)




                                                   4
